 In the Matter of NORRIS, INCORPORATEDandBAKERY AND CONFECTION-ERYWORKERS INTERNATIONAL UNION OF AMERICA, LOCAL No. 42(A. F. L.)Case No. 10-R-1408SECOND SUPPLEMENTAL DECISIONANDDIRECTION .October 15, 1945,The Board, on August 23, 1945, issued a Supplemental Decisionand Direction in the above-entitled proceeding,) in which it sustainedthe challenges to some of the ballots 2 cast in the election conductedby the Board herein on February 16,1945'; overruled others,3. and madeno rulings as to the validity of the challenged ballots of the eightpersons 4 who were the subject of unfair labor practice charges. Inaddition, the Board refused to consider therein the three post-electionchallenges s filed by the Company. Thereafter, a Motion for Recon-sideration of said Supplemental Decision and Direction and an-Amendment to Motion for Reconsideration were filed' by the Com-pany.The Motion and Amendment to Motion asserted that the Boardhad (1) failed to dispose of the challenge to the ballot of BertieHogan, (2) erroneously stated that the Regional Director had sus-tained the challenge to the ballot of Dessie Mae Hyde when he had,in fact, overruled the challenge, (3)' incorrectly found that Asher Leewas a supervisor, and (4) erred in its rulings as to the challenges to163 N L. R. B. 502.z The ballots of the following employees were, accordingly,declared invalid, BennieDixon,Dessie Mae Hyde,LillieMae Landress,Annie Maud Turner, Verna Mae Wortham,Sybil Merchant,Clara Winters, Lula Mae Kilgore,Sadie Timms,Lois Glaze,Evelyn Tillison,Asher Lee,Rupert Redmon,Paul Lowe, Onnie McKinney,Hattie B. Jones,Louise Ckrullo,and Bessie Connor.3The ballots of the following employees were, accordingly,directed to be opened andcounted : John C. Colbert,John Henry Austin, Archie Dillard,Rufus Phelps,Frank Hogan,Chester Grey Franklin, Seaborn Johnson,Odell Humbly,Vesta Barnett, -Pauline Blackburn,Nettie Bradford,LiselotteMeyer, Ida L.Nadell, Eva Lee Stegall,Ruth Petty, Rose ClydeSmith,-Bessie Jones,Thelma Morgan,LoisMcConnell,Dorothy Louise Schultz, EmmaPirkle, Opalee Butler,Myrtle Castell,'Lillian Burton,Willie Daniel,A. B. Thomas; HildaPitts,Nell Gentry,Edith Worley, and Beatrice McDaniel.4Lula Rivers, Hazel Winters, Raymond Curran, Russell B. Daniel, Katie Mae Jones,AgnesClay,Margaret Green,and Bessiei Graves.5The employees so affected were : Martha Bass, Julia Mae Dobbs,and Annie Lee Gullet.64 N. L.R. B., No. 44.-'`259 260DECISIONSOF NATIONALLABOR RELATIONS BOARDthe ballots of Rupert Redmon, Paul Lowe,Onnie McKinney,Eva Lee-Stegall,Opalee Butler, Lillian Burton, Ruth Petty, Willie Daniel,Emma Pirkle, Martha Bass, Julia Mae Dobbs,Nell Gentry, and AnnieLee Gullet.We find merit in the Company's contentions only insofar as, theyrelate to the challenges to the.bal'lots of Bertie Hogan and,DessieMae Hyde, and shall therefore grant the Company's motion asamended in these respects and deny it in allother respects.The recordshows that the Regional Director recommended that the challengeto the ballot of Bertie Hogan be sustained and the challenge to theballot of Dessie Mae Hyde be overruled,and that no exceptions havebeen taken thereto.We concur in these recommendations of the Re-gional Director.Accordingly,we hereby sustain the challenge to,the challenge to the ballot of Dessie Mae Hyde and' direct that herballot be opened and counted.,In our opinion it is not necessary at this-time to determine the super-visory status of Asher Lee since he is; for other reasons, clearly ineligi-ble to vote.Thus it appears that he is a salaried employee anda highlytrained technician whose duties and interests are different,in largemeasure, from those of the production employees.Moreover,were the'facts concerning this employee disclosed at the original hearing, weshould have excluded him from the unit,as a technical employee.Under all the circumstances,we shall exclude him from the-unit andshall sustain the challenge to his ballot.As appears above, we did not, in our Supplemental Decision, con-sider the challenges to the ballots1of eight persons who were the sub-ject of unfair labor practice charges in Case No. 10-C-1648.There-after, on September 19, 1945, the Company, the Union, and an agentof the Board entered into a stipulation settling Case No. 10-C-1648,.and providing,.interalia,that the challenges to the ballots of the eightpersons be resolved by sustaining the challenges to the ballots of LulaRivers, Hazel Winters,Raymond Curran, and Russell B. Daniel, andby overruling the challenges to the ballots of Katie Mae Jones,Agnes,Clay, Margaret Green,'and Bessie Graves. On October 4, 1945,, theBoard accepted and approved the stipulation and issued an appropri'ate Decision and Order in the afore-mentioned case.Accordingly, inconformity with the stipulationof theparties, we hereby sustain' thechallenges to the ballots of Lula Rivers,'HazelWinters, RaymondCurran, and Russell B. 'Daniel; 'we also declare valid the ballots ofKatie Mae Jones, Agnes Clay,Margare,t'Green,and Bessie Graves, andshall direct that their ballots be opened and counted.'Since the time for the opening and counting of the ballots,as set.forth in our Direction issued August 23,1945, has elapsed,we shall NORRIS,INCORPORATED261issue a new Direction and provide therein for the opening and count-ing of the ballots of the last-mentioned group of individuals, and ofDessie Mae Hyde, together with those ballots previously directed tobe opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 ' (c) of the National Labor Relations Act, -and pursuant to Article III, Section 9; of National Labor RelationsBoard Rules and Regulations-Series.3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Norris,Incorpo-rated, Atlanta,Georgia, the Regional Director for the Tenth Regionshall,pursuant to the Rules and Regulations of the Board set forthabove, and subject to Article III, Sections 10 and 11,of said Rules andRegulations, within ten(10) days from the date of this Direction'open and count the ballots of Katie Mae Jones,Agnes Clay,MargaretGreen, Bessie Graves, John C. Colbert,John Henry Austin, ArchieDillard, Rufus Phelps, Frank Hogan, Chester Grey Franklin,SeabornJohnson, Odell Hambly, Vesta Barnett, Pauline Blackburn,NettieBradford,LiselotteMeyer, Ida L.Nadell, Eva Lee Stegall, RuthPetty, Rosa Clyde Smith, Bessie Jones, Thelma Morgan, Lois McCon-nell,Dorothy Louise Schultz, Emma Pirkle,Opalee Butler, MyrtleGastell, Lillian Burton,WillieDaniel,A. B. Thomas, Hilda Pitts,Nell Gentry,Edith Worley, Beatrice McDaniel,and Dessie Mae Hyde;and thereafter prepare and cause to'be served upon the parties in thisproceeding a Supplemental Tally of Ballots embodying therein hisfindings and his recommendations as to-the results of the ballot.MR. GEEARD D. REiLLY took no part in the consideration of the aboveSecond Supplemental Decision and Direction.